Citation Nr: 0318125	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  02-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to July 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  

In January 2003, a Board hearing was held in Oakland, 
California, before the undersigned, who is the Veterans Law 
Judge designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.


REMAND

The veteran contends that during the course of his appeal, he 
has suffered from increased manifestations and symptoms 
associated with migraine headaches.  On the occasion of the 
hearing before the Board, it was discovered that the veteran 
had not undergone a recent neurological examination in order 
to determine the severity of the headaches the veteran is now 
suffering therefrom.

Upon further review of the claims folder, it is the decision 
of the Board that the veteran should undergo a neurology 
examination by the VA in order to determine the severity of 
his service-connected migraine disorder.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2002) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. 
§ 4.10 (2002) (the examiner must give a "full description of 
the effects of disability upon the person's ordinary 
activity"); Schafrath v. Derwinski, 1 Vet. App. 589, 594.  
By accomplishing this examination, the VA will be fulfilling 
its duty to assist the veteran in the development of his 
claim.  

Accordingly, further appellate consideration will be deferred 
and the case is remanded for the following action:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his migraine headaches, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA neurology examination to 
determine the current nature and severity 
of his migraine headache disorder.  The 
examiner should discuss whether or not 
the disorder results in any 
characteristic prostrating attacks with 
an estimation as to the average number of 
any such attacks over the past several 
months, or whether or not the disorder 
has resulted in very frequent completely 
prostrating and prolonged attacks 
producing severe economic inadaptability.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.  A complete 
rationale should be provided.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




